Citation Nr: 0722500	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

A hearing was held before the undersigned in September 2006.  
At that time, testimony was given on the claim of entitlement 
to service connection for tinnitus.  However, service 
connection for tinnitus was granted by a September 2005 
rating decision.  As this is a complete grant of benefits, 
this issue is not in appellate status and will not be further 
addressed.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Tinea pedis was not shown until many years after separation 
from service and is not shown to have been caused by or 
related to any disease or injury incurred in service, to 
include diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for tinea pedis have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in March 2004 and February 2005 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was notified that it was 
ultimately his responsibility to support his claim.   See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the 2005 letter was not sent prior 
to the initial adjudication of the veteran's claim, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and 
statement and supplemental statement of the case were 
provided to the veteran in September 2005 and December 2005.

The Board notes that subsequent to the issuance of the 
December 2005 supplemental statement of the case, additional 
records were associated with claims file.  However, these 
records do not address the veteran's tinea pedis.  Therefore, 
an additional supplemental statement of the case is 
unnecessary.  

The March 2004 and February 2005 letters also delineated the 
respective obligations of the VA and the veteran in obtaining 
evidence pertinent to the claim.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
effective date or disability rating to be assigned is 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the veteran has been provided adequate notice as required by 
the VCAA.   

The pertinent medical records, to include the service and 
post-service medical records have been obtained, to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
It is noted that the veteran has been awarded Social Security 
disability benefits and that those records have not been 
obtained.  The veteran has indicated, however, that this 
disability was based on his PTSD.  In any event, current 
medical records would not be pertinent to the issue of in-
service treatment of tinea pedis.  Thus, remand is 
unnecessary to obtain any additional records.  The record 
does not indicate that any additional evidence, which has not 
been sought and is relevant to the issue decided herein, is 
available and not part of the claims file.  

Under the VCAA, the duty to assist also includes providing a 
medical examination when such is necessary to make a decision 
on the claim.  In this case, in order for a VA examination to 
be warranted, there would have to be some indication in the 
record that the claimed disorder was incurred or aggravated 
in service or was caused or aggravated by a service-connected 
disorder.  See 38 C.F.R. § 3.159(c)(4)(i).  As discussed in 
more detail below, there is no indication in the record that 
there is a plausible basis for such conclusion.  Thus, 
additional VA examination is not necessary.  38 C.F.R. 
§ 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

On his December 2004 notice of disagreement, the veteran 
asserted that he has tinea pedis as a result of his diabetes 
mellitus.  However, during a September 2006 hearing before 
the undersigned, he indicated that he had this disorder 
during service and that he has had continuous problems since 
service.  He reportedly did not receive treatment for this in 
service, however.  

The Board has reviewed the evidence of record and finds that 
there is no basis for an award of service connection.  The 
veteran's service medical records are completely silent as to 
treatment or diagnosis of tinea pedis.  While the October 
2004 rating decision states that the veteran's service 
medical records note treatment for tinea pedis, the September 
2005 Statement of the Case corrected this mistake by noting 
that there was no in-service treatment.  The Board notes the 
veteran's assertion that he has had tinea pedis since 
service.  However, given that the earliest medical 
documentation of tinea pedis is approximately three decades 
after separation from service, the Board finds the assertion 
not credible.  It is also notable that while there is some 
current evidence documenting tinea pedis, other evidence 
suggests that he does not have any chronic problems.  See 
March 2006 VA examination report.  

Assuming he does have current tinea pedis, however, there is 
still no evidence directly linking such to service or to 
service-connected diabetes, as the veteran alleges.  The 
Board specifically notes that in December 2004, he stated 
that the Peoria VA medical personnel informed him that his 
tinea pedis was due to diabetes mellitus.  However, those 
records simply do not provide any such medical opinion.  
Given that the first medical documentation of tinea pedis is 
dated decades after separation from service, and given that 
there is no medical nexus opinion linking tinea pedis to any 
disease or injury in service or to a service-connected 
disability, service connection must be denied.  


ORDER

Service connection for tinea pedis is denied.


REMAND

The veteran has submitted a letter from the Social Security 
Administration (SSA), dated in June 2006, which indicates 
that he has been awarded SSA disability benefits.  He has 
reported that his SSA disability award was based on his PTSD.  
The RO should thus take the appropriate measures to obtain 
the veteran's SSA records and associate them with the claims 
file.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) redefined VA's duty to 
assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Since the veteran's initial claim was filed, numerous VCAA 
letters have been sent to him, in order to comply with the 
duty to notify.  However, the Board notes that the veteran 
has been provided with erroneous information.  Specifically, 
it is noted that an August 2005 letter advised the veteran to 
submit new and material evidence to reopen his claim for 
service connection for PTSD.  However, there is no prior 
final rating decision on this issue.  Given this error, the 
Board finds that the veteran should be issued a corrected 
VCAA letter.  

The record indicates that the veteran has been receiving 
regular treatment at the Danville VA Medical Center (VAMC) 
and Peoria Outpatient Clinic (OPC).  He has also indicated 
that he currently receives treatment at the Springfield VAMC.  
Records dated from 2004 to November 2005 have been associated 
with the claims file.  The veteran may have had more recent 
VA treatment.  Any such records may be relevant to the 
veteran's claim and should be obtained, if available.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  

The veteran has reported that he has PTSD as a result of 
stressors in service.  He may also be alleging that his PTSD 
is due to diabetes mellitus, although this allegation is not 
clear.  The RO has denied this claim on the basis that there 
is no confirmed diagnosis of PTSD.  This finding is primarily 
based on an August 2004 VA examination, which indicated that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.  The August 2004 examiner, in essence, disagreed with 
the prior private evaluations which noted a diagnosis of 
PTSD.  However, subsequent VA medical records provide a more 
definitive diagnosis of PTSD.  

Therefore, it is necessary that the RO take the appropriate 
measures to obtain corroboration of the veteran's alleged 
stressors.  In this regard, the Board finds that it is 
unlikely that corroboration could be obtained by VA as to the 
allegation that a gun was pointed at him in a warehouse while 
in Vietnam.  However, it may be possible to obtain 
corroboration of other reported stressors, such as grave's 
registration duties.  The Board must also point out that 
there is conflicting statements as to whether the veteran 
reported the warehouse incident during service.  In 
statements to VA, he has indicated that he did not report 
that to anyone during service.  However, on VA examination in 
August 2004, and on testimony presented in September 2006, he 
indicated that the incident was reported to military police.  
If he did indeed report this to military police, there may be 
a record of this, and the RO should take the necessary steps 
to obtain any corroborating records.

Once the RO has obtained all corroborating evidence (if any), 
the veteran should be scheduled for a VA examination to 
determine whether he has PTSD as a result of any stressor 
that has been corroborated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
his claim for service connection for PTSD, 
as well a disability rating and effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO is to take the appropriate 
measures to obtain the veteran's SSA 
disability records, to include any 
associated medical evidence.  All efforts 
to obtain government records should be 
fully documented, and the government 
facility must provide a negative response 
if records are not available.

3.  The RO is to take the appropriate 
measures to obtain any outstanding 
pertinent post-service treatment records, 
to include the veteran's VA medical records 
from November 2005 to present, from 
Danville and Springfield VAMCs and Peoria 
OPC.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  The RO should take the appropriate 
measures to obtain any available evidence 
which may corroborate the veteran's 
alleged in-service stressor from official 
government sources.  This includes 
obtaining military police records (if any) 
as to the incident when a gun was pointed 
at the veteran at a warehouse in Vietnam.

5.  If any of the reported stressors are 
corroborated, the RO should schedule the 
veteran for a VA PTSD examination.  All 
indicated tests and studies are to be 
performed.   Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  The RO 
should notify the physician of each 
stressor that it has determined have been 
corroborated.  The physician is to indicate 
whether the veteran meets the criteria for 
a diagnosis of PTSD.  If so, the physician 
should indicate whether this diagnosis is 
based solely on stressors that the RO has 
determined to have been corroborated.  Any 
difference in opinion with prior medical 
opinions should be clearly explained.  The 
examiner must provide a clear and complete 
explanation for each finding and opinion 
expressed.

6.   Thereafter, the RO should readjudicate 
the appealed issue based on all the 
evidence of record.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case and an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


